Citation Nr: 1539024	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and sister


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned in August 2012.  A transcript of that hearing has been associated with the claims file.

The issue was remanded for further development in May 2014 to afford the Veteran a VA examination and nexus opinion regarding his psychiatric disability and to obtain any outstanding records.  The examination and opinion were obtained in July 2014 and all pertinent records have been associated with the claims file.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's PTSD with anxiety and depression is causally and etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with anxiety and depression have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD with anxiety and depression that is causally related to physical and mental abuse inflicted during boot camp in 1975.  The Veteran has a current diagnosis of PTSD that conforms to DSM-5 criteria.

The Veteran asserts that he was kicked, poked, dragged, spit on, and otherwise mentally and physically abused by a specific drill sergeant during service.  He has stated that he was also denied medical treatment when he requested it.  His abuser was his supervisor and he did not feel he could report his actions to anyone.  Therefore, a search for records regarding this abuse would be moot. 

The Veteran was discharged after 56 days.  He has asserted that this was due to his inability to handle the abuse.  

The Veteran has submitted a letter from a fellow Marine who knew the Veteran prior to service, entered boot camp with him, but then remained in the Marines until he retired, eventually becoming a drill instructor himself.  The letter, dated February 2010, stated that he served in the same platoon with the Veteran until the sergeant kicked him in the groin so hard that he ended up hospitalized for a few days.  Due to this hospitalization he was transferred to a platoon that was a week behind the Veteran's.  The sergeant that kicked him is the same sergeant that the Veteran claims abused him.  The letter also stated that he would still see the Veteran throughout this time and that he knew something was wrong due to the change in the Veteran's personality and demeanor.  The Board has no reason to doubt the credibility of these statements.  

The Veteran was afforded a VA examination in July 2014.  After affirming the Veteran's diagnosis of PTSD, the examiner noted that the Veteran's stressor is adequate to support the diagnosis of PTSD.  The examiner reviewed the Veteran's records and claims file.  He found that the Veteran's PTSD with secondary major depressive disorder is at least as likely as not due to the reported in-service assault.  

Treatment records show continued nightmares and flashbacks to his time in the military.  A May 2011 statement from a private doctor shows that the Veteran's PTSD had its onset in and has been aggravated by his service and is complicated by depression.  

The Board acknowledges several factors that negatively impact the Veteran's claim.  Specifically, the Board notes the March 2010 VA treatment record that noted he worked as a police officer from 1982 to 1997 and endorsed some life-threatening experiences while working as a police officer.  Given that he was in the military for 56 days, but in the police force for 15 years and that he did not seek treatment for psychiatric problems until after he left the police force, the Board acknowledges that there is a likelihood that stressors could have occurred during that period of time.  

However, after considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disability had its onset during service.  

As the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the criteria for service connection for PTSD with anxiety and depression have been met.


ORDER

Entitlement to service connection for PTSD with anxiety and depression is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


